Case 1:18-cr-00068-BAH Document 28-8 Filed 01/22/19 Page 1 of 6




      Exhibit H
                                                                                      Page 1 of 1
                    Case 1:18-cr-00068-BAH Document 28-8 Filed 01/22/19 Page 2 of 6


Digital Video Snapshot




Capture Size: 1280 x 800 pixels




file:///E:/EvidenceReviewer/Files/xClient/Modules/UI/ImagePrinter/HTML/blank.htm       1/22/2019
                                                                                      Page 1 of 1
                    Case 1:18-cr-00068-BAH Document 28-8 Filed 01/22/19 Page 3 of 6


Digital Video Snapshot




Capture Size: 1280 x 800 pixels




file:///E:/EvidenceReviewer/Files/xClient/Modules/UI/ImagePrinter/HTML/blank.htm       1/22/2019
                                                                                      Page 1 of 1
                    Case 1:18-cr-00068-BAH Document 28-8 Filed 01/22/19 Page 4 of 6


Digital Video Snapshot




Capture Size: 1280 x 800 pixels




file:///E:/EvidenceReviewer/Files/xClient/Modules/UI/ImagePrinter/HTML/blank.htm       1/22/2019
                                                                                      Page 1 of 1
                    Case 1:18-cr-00068-BAH Document 28-8 Filed 01/22/19 Page 5 of 6


Digital Video Snapshot




Capture Size: 1280 x 800 pixels




file:///E:/EvidenceReviewer/Files/xClient/Modules/UI/ImagePrinter/HTML/blank.htm       1/22/2019
                                                                                      Page 1 of 1
                    Case 1:18-cr-00068-BAH Document 28-8 Filed 01/22/19 Page 6 of 6


Digital Video Snapshot




Capture Size: 1280 x 800 pixels




file:///E:/EvidenceReviewer/Files/xClient/Modules/UI/ImagePrinter/HTML/blank.htm       1/22/2019
